This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 vs.                                                                         No. 31,719

 5 RONNIE TAFOYA,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Thomas J. Hynes, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Albuquerque, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
 1        Defendant appeals his conviction for DWI. We proposed to affirm in two

 2 calendar notices. In response to our second notice, Defendant declares that a second

 3 memorandum in opposition will not be filed, but relies on facts and argument included

 4 in his memorandum in opposition to our first notice. We note that, “[a] party

 5 opposing summary disposition is required to come forward and specifically point out

 6 errors in fact and/or law.” State v. Ibarra, 116 N.M. 486, 489, 864 P.2d 302, 305 (Ct.

 7 Ohio App. 1993). In addition, even considering the arguments made in Defendant’s

 8 previous memorandum in opposition, we are not persuaded that affirmance is not the

 9 correct disposition in this case. Therefore, for the reasons discussed in our calendar

10 notices, we affirm the judgment and sentence entered by the district court.

11        IT IS SO ORDERED.



12
13                                          TIMOTHY L. GARCIA, Judge

14 WE CONCUR:



15
16 JAMES J. WECHSLER, Judge



17
18 RODERICK T. KENNEDY, Judge

                                             2
3